WALLER, Circuit Judge
(specially concurring) .
If the indictment had alleged, in substance, that the Alabama Dry Dock and Shipbuilding Company, as an agent or instrumentality of the United States, was constructing ships for the United States Maritime Commission under a contract whereby the payrolls would be temporarily advanced by the Shipbuilding Company to those engaged in working on said slfips being so constructed, and for the money so advanced, the Shipbuilding Company would be reimbursed upon receipt and checking of the payrolls upon which payments had *1007been made to the workmen, and that the Defendant, while engaged in working on the construction of one of such ships, had made a false statement as to the hours worked, etc., it would then have been a “matter within the jurisdiction of a department or agency of the United States”.